Botter, J. A. D.
(dissenting). Defendant, age 22, was a heroin addict. At the time he pleaded guilty he stated that he sold illicit drugs to support his habit. Two indictments concerned the unlawful possession and sale (at $20 a bag) of two bags of heroin on two separate occasions, and the third indictment concerned the possession of 20 “nickel bags” of marijuana found in a search of defendant’s living quarters. Another indictment charging possession of a controlled dangerous substance was dismissed as a result of the plea stipulation. (The term plea lar gain is often a misnomer.) Defendant was arrested on June o, 1974 and has been in jail ever since, having been unable to make bail of $10,000.
*234Defendant’s previous record includes convictions for two prior incidents: (a) a disorderly person offense (eluding a police officer) at age 16, for which he was given one year probation, and (b) possession of heroin and receiving a stolen check, for which he was placed on probation in 1973. This was the time that defendant did not cooperate with probation, having failed to report. He is also in arrears on an order entered in April 1974 for the support of a child born out of wedlock. On the positive side is defendant’s previous enrollment in a methadone maintenance program, but he lasted only four days.
Defendant has never before been incarcerated. I agree that a jail term is appropriate in this case, defendant having been selling heroin, even though in small amounts, and having failed to respond to his previous probation sentence. In my opinion, however, a sentence to State Prison for a minimum of five years and a maximum of seven (with a concurrent three to five-year term for possession of marijuana with intent to distribute same) is excessive in this case. A jail sentence may serve the purposes of deterrence and punishment, but too long a sentence, especially of a youth with no prior record of violent crime, can be counterproductive. I find the views expressed by Judge Conford in his dissent in State v. McBride, 127 N. J. Super. 399, 405 (App. Div. 1975), aff’d, 65 N. J. 577 (1975), applicable to this case. Accordingly, I would opt for an indeterminate sentence at the Youth Correctional Institution Complex (Yardville). A concurrent suspended two to five-year sentence to State Prison on the third indictment with a probation period of five years less time spent in jail on the first two indictments, to commence upon defendant’s release from Yardville and conditioned on defendant’s continued participation in a drug treatment program (as an in-patient and/or out-patient for such periods as the probation department considers necessary), would combine the measures which I consider appropriate in this case. Certainly the minimum term of five years in the sentence imposed on defendant does not en*235courage sufficient flexibility in discretion by the parole authority, and in my opinion represents a mistaken exercise of discretion. See State v. Macon, 57 N. J. 325, 341—342 (1971), where a sentence of seven to ten years for manslaughter was reduced to two to seven years to “give the parole authority a wider discretion in the interest of defendant’s rehabilitation.”
I would reverse the sentence imposed below and remand the case for resentencing in accordance with these views.